*254On Petition poe. Rehearing.
PELTS, J.
Petitioner Anderson submits that we misconstrued the condition: “check to be returned if deal is not consummated.” We held this meant the check was to be returned if the sale and transfer of the property were not consummated. He insists it meant that the check was to be returned if the parties did not put their agreement in writing so as to make it binding under the statute of frauds; and that when they did this next day his right to the check became absolute.
 One of the meanings of the word “deal” is: ‘ ‘ Act of buying and selling; a bargain, etc. ’ ’ (Webster’s International Dictionary); and the phrase “if deal is not consummated” meant if the bargain, sale or transfer, was not completed; that is, the check was to be returned if the sale and transfer were not carried through.
The petition to rehear is denied at petitioner’s cost.
Howell and Hickerson, JJ., concur.